



EXHIBIT D
Lease Option Agreement


This Lease Option Agreement (this “Agreement”) is made on ______ , 2019, (the
“Effective Date”) between COMSTOCK MINING INC., a Nevada corporation (the
“Optionor”) and Tonogold Resources, Inc., a Delaware corporation (“Tonogold”),
on behalf of Comstock Mining LLC, a Nevada limited liability company, and/or its
affiliates or assignees (the “Optionee”).


WHEREAS, Optionor is the fee owner of certain real property being, lying and
situated in Storey County, Nevada, and personal property and fixtures located
thereon (the “Property”).


WHEREAS, the Optionor desires to grant the Optionee an option to lease the
Property, subject to the terms and conditions set forth herein, pursuant to the
terms set forth in an agreement to lease the American Flat property, plant, and
equipment, in the Lease Option Addendum Exhibit attached hereto (the “American
Flat Net Lease Agreement”).


NOW, THEREFORE, for and in consideration of the covenants and obligations
contained herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Optionor hereby grants to Optionee
an exclusive option to lease the aforementioned “Property.”


The parties hereto hereby agree as follows:


1. OPTION TERM. The right to lease the Property commences on the Effective Date
and expires at 5:00 p.m. Pacific time on the sixth (6th) anniversary of the date
of this Agreement (the “Expiration Time”); provided, that the Optionor’s
obligation to maintain ownership of the Property, as described in section 6.2 of
this Agreement, shall terminate on the third (3rd) anniversary of the date of
this Agreement (the “Optionor Obligation Termination Date”).


2. NOTICE REQUIRED TO EXERCISE OPTION. To exercise the right to lease the
Property, the Optionee must deliver to the Optionor written notice of Optionee’s
intent to lease the Property on or prior to the Expiration Time. Upon receipt of
such notice, the Optionor and the Optionee shall be obligated to immediately
execute and deliver the American Flat Net Lease Agreement in the form attached
hereto save for the date, which shall be the date of execution.


3. OPTION CONSIDERATION. As consideration for this Agreement, the Optionee shall
reimburse all of the Optionor’s costs and expenses to maintain and hold the
Property in its current condition, including, without limitation, all Carrying
Costs, as defined in Section 4 (the “Net Lease Maintenance Costs”). All payments
of the Net Lease Maintenance Costs shall be nonrefundable.


No later than thirty (30) days after the Effective Date, Optionee shall conduct
an inspection of the Property and propose a maintenance plan (the "Maintenance
Plan") in cooperation with Optionor in order to hold the Property in its current
condition. The Maintenance Plan, as may be supplemented or amended from time to
time by Optionee, shall be implemented by Optionor under the direction of
Optionee. Optionee shall reimburse all of the Optionor’s costs and expenses to
maintain and hold the Property in accordance with the Maintenance Plan,
including, without limitation, all Carrying Costs, as defined in Section 4.
Optionor shall be liable for any non-routine damage to the Property caused by
Optionor.


All payments made by Optionee to Optionor shall be paid by wire transfer of
immediately available funds to an account designated by Optionor. The Optionee’s
failure to pay all Net Lease Maintenance Costs within thirty (30) days’ from the
date that the Optionor delivers notice of such failure to the Optionee shall
automatically terminate this Agreement and all rights hereunder.


4. OPTIONOR OBLIGATIONS. Unless this Agreement shall terminate earlier in
accordance with Section 3 of this Agreement, from the date hereof,
(i) Optionor will maintain the Property in its current condition, normal wear
and tear excepted;
(ii) Optionor will obtain and maintain commercially available insurance coverage
on the Property;
(iii) Optionor will work with Optionee to maintain the existing permits relating
to the Property, and will cooperate with Optionee in working with county, state,
and federal regulators to obtain any permit modifications or new permits
reasonably necessary for the Optionee’s processing plans;
(iv) Optionor will have the right to use the Property for any purpose which does
not conflict with Optionee’s processing plans, including but not limited to,
testing, removing, and/or selling previously stacked and leached material or any
another material on or near the Property, or any other activity that does not
increase the reclamation liability; and
(v) Optionor will pay all costs associated with ownership and maintenance of the
Property, and all costs associated with permits, as detailed in Exhibit D3 of
the American Flat Net Lease Agreement (the “Carrying Costs”). Optionee shall
reimburse the Optionor for all the Net Lease Maintenance Costs in accordance
with Section 3 above. Optionee will pay statutory fees for any of the permits
held in Optionee’s name directly to the appropriate Federal, State, and County
agencies.
(vi) Optionor will make its professional staff available to assist Optionee at
reasonable times and upon reasonable notice, subject to prior commitments.
Optionor will invoice this time to Optionee at cost, without profit mark ups,
but with actual employee benefit burden included in the cost.


5. EXCLUSIVITY OF OPTION. This Agreement is exclusive and non-assignable and
exists solely for the benefit of the named parties above. Should Optionee
attempt to assign, convey, delegate, or transfer this option to lease without
the Optionor’s express written permission, any such attempt shall be deemed null
and void.


6. REPRESENTATIONS, WARRANTIES AND AGREEMENTS


6.1 The parties are executing this Agreement voluntarily and without any duress
or undue influence. The parties have carefully read this Agreement and have
asked any questions needed to understand its terms, consequences, and binding
effect and fully understand them. The parties have sought the advice of an
attorney of their respective choice if so desired prior to signing this
Agreement.


6.2 Optionor and Optionee agree that Optionor can continue to use the American
Flat Property for any lawful purpose from the Effective Date until this Option
is exercised, so long as the current facilities remain available for Optionee’s
use under this Agreement. In the event that Optionor continues to use the
Property after the Effective Date, Optionor shall be liable for any non-routine
damage to the Property caused by Optionor.


6.3 Optionor and Optionee agree that, subsequent to the Effective Date, they
will work together, in consultation with the regulatory agencies, to timely
bifurcate any permits, such as the Reclamation Permit, Air Quality permit, and
any others that include aspects relating to both the American Flat Property
subject to this Agreement and the Lucerne Properties covered by the Membership
Interest Purchase Agreement, or to leave the permits as-is, so long as Optionee
can operate according to its plans on the Lucerne Properties, and Optionor can
operate as it sees fit on the American Flat property, until such time as this
Option is exercised.


6.4 In the event that the Option is exercised, the parties agree they will work
together to allocate the current reclamation bond, covering the existing
reclamation liability between the Lucerne Properties and the American Flat
Property.


6.5 Optionor agrees that if an event occurs with respect to the American Flat
Property that results in an insurance claim (an “Insurance Event”), funds
received from such claim will be applied towards restoring the American Flat
Property as it was prior to the Insurance Event. Optionor shall continue to
maintain insurance coverage against loss on the Property that Optionor
determines to be commercially reasonable. Optionor shall be solely responsible
for any insurance deductible expense and any and all damage which exceeds the
scope of insurance coverage.


6.6 Optionor agrees for a period of three years from the Effective Date, it
shall not to sell or otherwise dispose of any or all of the American Flat
property, facilities, or equipment.


6.7 Optionor agrees, beginning from the Effective Date, it shall not pledge,
directly or indirectly, the American Flat Property assets as surety for any
obligation.


6.8 Optionor agrees that, after three years from the Effective Date, unless the
Option has been exercised, if it were to receive a genuine, bon-fide,
unconditional cash offer to acquire some or all of the process facility assets
from a third-party that it is prepared to accept, it shall immediately advise
Optionee in writing (enclosing a copy of the offer), giving Optionee at least 90
days in which to match that offer (a right of first refusal). During such 90 day
right of first refusal period, Optionee may elect to exercise the Option. In the
event that Optionee elects not to exercise its right of first refusal or the
Option, subject to the terms of this Agreement, Optionor shall be entitled to
accept the third-party offer. For the avoidance of any doubt, any contemplated
sale of all the process facility assets to a third-party shall include
provisions that require the third-party to recognize and honor the terms of this
Agreement in its entirety, and agree to execute an agreement or deed of
assignment with Optionee to ensure the terms of the Agreement shall be
enforceable.


6.9 Optionor and Optionee agree that Optionor is the exclusive owner of any
residual leached materials, mine dumps and tailings currently on the Property,
along with the reclamation liability for those materials. Optionor may, at any
time, reprocess, remove, or reclaim these materials to and thereby reduce its
reclamation liability, with no compensation to Optionee.


6.10 Optionor makes no representation or warranty, express or implied, to any
matter whatsoever relating to the Property or any other matter, including as to
(i) merchantability or fitness for any particular use or purpose, (ii) any
proposed processing or other business or operations, (iii) the adequacy of the
existing permits for the operations planned by Optionee; (iv) the likelihood of
governmental authority or regulatory approval of any proposed mining, processing
or other business or operations or (v) the probable success or profitability of
any proposed mining,  processing or other business or operations;
 
6.11 Optionee represents that it has sufficient experience in the mining of ores
and processing methods similar to its planned use for the Property, and agrees
that: (i) in making its decision to enter into this Agreement, Optionor has
relied solely on its own investigation and the express representations of
Optionor made in this Agreement; (ii) it has examined the data from previous
operations of the facility by Optionor; (iii) it has reviewed the permits held
by Optionor relating to the Property; and (iv) it has inspected the American
Flat Property and is satisfied with its current condition.


7. GOVERNING LAW AND VENUE. This Agreement shall be governed, construed and
interpreted by, through and under the Laws of the State of Nevada. The parties
further agree that the venue for any and all disputes related to this Agreement
shall be Storey County, Nevada.


8. ENTIRE AGREEMENT. This document and the American Flat Net Lease Agreement set
forth the entire agreement and understanding between the parties relating to the
subject matter herein and supersedes all prior discussions between the parties.
This agreement may only be amended by an instrument in writing signed by both
Parties. No waiver of any rights under this Agreement, will be effective unless
in writing signed by the party to be charged.


[Remainder of this page intentionally left blank.]
[Signatures on following page.]




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.




COMSTOCK MINING INC.


By: ______________________
Name: Corrado DeGasperis
Title: Executive Chairman, President and CEO








TONOGOLD RESOURCES, INC.


By: ______________________
Name: Mark Ashley
Title: Chief Executive Officer












































































LEASE OPTION ADDENDUM EXHIBIT


American Flat Net Lease Agreement
 
This American Flat Net Lease Agreement (this “Agreement”) is made and entered
into by and between Comstock Mining Inc., a Nevada corporation, and Comstock
Mining LLC, a Nevada limited liability company.


RECITALS
 
A.
Comstock Mining Inc. (“Comstock”) is the owner of and in possession of certain
real estate, residual materials including ores, heap leaching pads, crushing and
stacking equipment, and Merrill-Crowe processing facilities located in Storey
County, Nevada and described in Exhibits D1 and D2, and shown in Figure D1 (the
“Property”) attached to and by this reference incorporated in this Agreement.

 
B.
Comstock, Comstock Mining LLC (the “Company”), and Tonogold Resources Inc
(“Tonogold”) entered into a Membership Interest Purchase Agreement (the
“Purchase Agreement”), dated January 24, 2019 whereby Comstock sold its
membership interest in the Company to Tonogold.


C.
Comstock desires to lease the Property to the Company and the Company desires to
lease the Property from Comstock, subject to the terms and conditions set forth
herein.

  
NOW THEREFORE, in consideration of their mutual promises, the parties agree as
follows:
 
ARTICLE 1
NET LEASE


1.1
Definitions. The following defined terms, wherever used in this agreement, shall
have the meanings described below:

(a)
“Lease Date” shall mean _________, 2019.

(b)
“Lessor” shall mean Comstock Mining Inc.

(c)
“Lessee” shall mean Comstock Mining LLC.

(d)
“Carrying Costs” shall mean the total direct and indirect costs and expenses
incurred by Lessor that are associated with owning and maintaining the Property
for eventual use by Lessee, as described in Exhibit D3 of this Agreement.

(e)
“Lucerne Properties” shall have the same meaning as defined in the Purchase
Agreement.

(f)
“Ore” shall mean materials produced from the Property, the nature and
composition of which, in the sole judgment of Lessee justifies either (i) mining
or removing from place and shipping and selling the same, or delivering the same
to a processing plant for physical or chemical treatment; or (ii) leaching in
place.

(g)
“Product” shall mean: (i) all Ore shipped and sold prior to treatment; and (ii)
all metals, minerals, concentrates, and precipitates produced by Lessee from
Ore.

(h)
"Ton" shall mean a unit of weight equal to 2,000 pounds avoirdupois (907.19kg).



1.2 Lease. The Lessor grants to the Lessee an exclusive Agreement to lease the
Property for processing Ore. The Agreement has two distinct phases: Production,
and Reclamation. Subject to the terms and conditions of this Agreement, so long
as all conditions of the Agreement are met, and to the extent permitted by
applicable federal, state and local laws regulations and ordinances, Lessor
agrees to lease the Property to Lessee for the purposes of producing valuable
metal and other mineral substances and products from ore-bearing materials and
rocks of every kind.


1.3 Uses. Lessee is granted the right, insofar as Lessor may lawfully grant the
right, to use the Property, including but without being, limited to, the full
right, authority and privilege of constructing, erecting, maintaining, and using
all buildings, structures, plants, roadways, pumps, pipelines, electrical power
lines and facilities, stockpiles, waste plies, heap leach pads, tailings ponds
and facilities, settling ponds, and all other improvements, property and
fixtures for beneficiating, concentrating, smelting, extracting, leaching (in
place or otherwise), refining and shipping of Ores, minerals or Product, or for
any incidental activities, whether presently contemplated or known to be used in
the extraction, production or processing of minerals.


1.4 Term. The Agreement is effective commencing on the Lease Date, and expiring
(if not terminated previously) on the 20th anniversary of the Lease Date. Once
the Production phase begins, the lease will continue in effect past the
expiration date, until the Reclamation phase is complete. However terminated,
Lessee’s obligation for reclamation relating to its activities on the American
Flat property will continue until all reclamation is complete to the
satisfaction of the applicable County, State, and Federal regulators.




(a)The Production phase begins on the Lease Date. On the Lease Date, Lessee
shall have delivered notice to Lessor that it intends to exercise the Lease
Option, and the first quarterly Fixed Rate Payment (as defined below) to Lessor.
Following the receipt of the first quarterly Fixed Rate Payment, the parties
will work together, with the objective of Lessor providing Lessee with knowledge
of the operating procedures and protocols for operating the facility. During the
Production phase:


(i) Lessee will assume full operation control of the Property, and will maintain
and operate the facility using industry best practices;
(ii) Lessee will pay Lessor a lease payment of $1,000,000 per year, payable
quarterly in advance (the “Fixed Rate Payment”) subject to adjustment as
provided in clause 1.5 (b) of this Agreement, plus $1 per ton for any ore
processed, payable quarterly in arrears (the “Variable Rate Payment”) subject to
adjustment as provided in clause 1.5(c) of this Agreement, and will continue to
pay the Carrying Costs;
(iii) Lessee will be responsible for all capital costs for any refurbishment,
upgrades, and expansions of the processing facility reasonably required, in its
sole discretion, to achieve its processing plan;
(iv) Lessee will operate the facility and will pay all associated operating
costs and overhead; and
(v) Lessor remains liable for the reclamation associated with the American Flat
facility as of the Lease Date (the “Current Liability”) and Lessee will assume
liability for any modifications to or expansions of the facility and for
additional material stacked, stockpiled, or otherwise moved onto the American
Flat property (the “Additional Liability”).


For clarity, during the Production phase, Lessor is granting Lessee the
exclusive right to construct leach pads, waste dumps, stockpiles, ponds, and
other infrastructure anywhere on the Property that Lessee determines is
necessary in order to carry out its operations, at its own expense, and in
compliance with all applicable County, State, and Federal laws and regulations.
Lessee will be responsible for the reclamation of all added construction and
infrastructure, and will maintain bonds with the appropriate agencies in an
amount adequate to cover the entire cost of such Additional Liability
reclamation.


Lessee shall grant Lessor reasonable access to the Property in order for Lessor
to be satisfied that Lessee is operating the facilities in a safe and
environmentally responsible manner.


For the sake of clarity, the Fixed rate will be payable on a continuous basis,
whether or not Lessee has any production during any given quarter. Subject to
clauses 1.5(b) and 1.5(c) of this Agreement, the Fixed Rate and Variable Rate
Payments will continue through the end of the quarter in which Lessee ceases
operating the plant, after notifying Lessor at least three months in advance of
its intent to cease operations (the “Shutdown Notice”).


(b)
The Reclamation phase begins when Lessee ceases operating the plant after giving
the Shutdown Notice, and will continue until all reclamation is complete to the
satisfaction of all applicable County, State, and Federal regulators, and Lessee
provides evidence, satisfactory to Lessor, that all reclamation due to Lessee’s
operations is complete and the applicable bonds have been released. During the
Reclamation phase,



(i) Lessee will continue to pay the Carrying Costs;
(ii) Lessor and Lessee will negotiate what portions of the Plant and Property
will be fully reclaimed, and which portions Lessor wishes to leave in place for
possible future operations;
(iii) Lessee will pay all costs for reclamation due to its activities, except
for any portions of the infrastructure the parties have agreed to leave in
place; and
(iv) Lessor will pay all costs for reclamation due to its previous operations as
of the Lease Date, or will defer its share of the reclamation in anticipation of
future opportunities, in its sole discretion.


Any additions to the physical plant that are not fixed and are capable of being
removed shall be removed by Lessee during the Reclamation phase, unless
otherwise agreed by the parties. After reclamation is complete, any remaining
infrastructure becomes the property of Lessor, with no compensation due to
Lessee. Any stockpiled or leached or otherwise processed material remaining on
the property also becomes the property of Lessor.


1.5 Payments. Lessee shall make the following payments to Lessor.


(a)Carrying Costs. During all phases of the Agreement, the Carrying Costs paid
by Lessor will be invoiced to the Lessee monthly, and shall be due upon receipt.
 
(b)Fixed Rate. The Fixed Rate Payment lease payment shall be paid at the rate of
$250,000 quarterly, in advance, beginning on the Lease Date and continuing
through the end of the quarter in which the Shutdown Notice is given, or the end
of the quarter during which the aggregate cumulative amount of the Fixed Rate
Payments plus Variable Rate Payments received by Lessor from Lessee equals
$25,000,000, whichever comes first.


(c)Variable Rate. As provided in Section 1.4(a) of this Agreement, the initial
Variable Rate Payment shall be $1 per ton, payable quarterly in arrears.
Commencing on the date that the aggregate cumulative amount of the Fixed Rate
Payments plus Variable Rate Payments received by Lessor from Lessee equals
$15,000,000 and thereafter, the Variable Rate Payments shall be reduced to $0.50
per ton (the "Adjusted Variable Rate Payment"). Commencing on the date that the
aggregate cumulative amount of the Fixed Rate Payments plus all Variable Rate
Payments received by Lessor from Lessee equals $25,000,000 and thereafter, the
Variable Rate Payment shall be reduced to $0.25 per ton, but not less than
$100,000 per quarter (the "Subsequent Variable Rate Payment").


(d)Method of Payment. All payments made by Lessee to Lessor shall be paid by
wire transfer of immediately available funds to an account designated by Lessor.


(e)Audit. Lessor or its authorized agents shall have the right to audit and
inspect Lessee’s accounts and records used in calculating the Variable Rate
Payments, which right may be exercised as to each payment at any reasonable time
during a period of ninety (90) days from the date on which the payment was made
by Lessee. If no such audit is performed during such period, such accounts,
records and payments shall be conclusively deemed to be true, accurate and
correct. If it is determined that an overpayment or underpayment was made,
neither Lessor nor Lessee will be required to make an additional payment or a
refund, as applicable, but the overpayment or underpayment shall be corrected
with the next quarterly payment.


(f)Penalties. Any amounts not timely paid shall draw interest at the rate of
eighteen percent (18%) per annum on the unpaid balance from the due date until
paid in full. After 60 days, Lessor may file a lien on the stacked ore,
concentrates, precipitates, and dore on the Property.


1.6. Acceptance of Payments. The lease contemplated by this Agreement shall be
deemed and construed to be a “net lease”, and, except as expressly provided to
the contrary in this Agreement, all costs, expenses, charges, impositions and
other payments of every kind and nature whatsoever relating to the Property, or
the use, operation or maintenance thereof, which may arise or become due during
or in respect of the lease Term shall be timely paid by Lessee, and Lessee
assumes full responsibility for the condition, operation, repair, alteration,
improvement, replacement, maintenance and management of the Property.


1.7 Relationship of the Parties.


(a) No Partnership: This Agreement shall not be deemed to constitute any party,
in its capacity as such, the partner, agent or legal representative of any other
party, or to create any mining partnership or other partnership or other
partnership relationship, or fiduciary relationship between them for any purpose
whatsoever.


(b) Competition: Except as expressly provided in this Agreement, each party
shall have the free and unrestricted right independently to engage in and
receive the full benefits of any and all business endeavors of any sort
whatsoever outside the Property or outside the scope of this Agreement, whether
or not competitive with the endeavors contemplated herein, without consulting
the other or inviting or allowing the other therein. In particular, without
limiting the foregoing, neither party to this Agreement shall have any
obligation to the other as to any opportunity to acquire any money, property,
interest or right offered to it outside the scope of this Agreement.


ARTICLE 2
REPRESENTATIONS, WARRANTIES AND AGREEMENTS


2.1 Lessor and Lessee agree that, subsequent to the Lease Date, they will work
timely, in consultation with the regulatory agencies, to bifurcate any permits,
such as the Reclamation Permit, Air Quality permit, and any others that include
aspects relating to both the Property and the Lucerne Properties covered by the
Purchase Agreement, or to leave the permits as-is, so long as the goal is met
that Lessee can operate according to its plans on the Lucerne Properties, and
Lessor can operate as it sees fit on the Property, until the Lease Date.


2.2 The parties agree they will work together to allocate the current
reclamation bond, covering the existing reclamation liability between the
Lucerne Properties and the Property, and to separately bond Lessee’s reclamation
liability for its changes to the Property and its operations under this
agreement.


2.3 Lessor agrees that if an event occurs with respect to the Property that
results in an insurance claim (an “Insurance Event”), funds received from such
claim will be applied towards restoring the Property as it was prior to the
insurance event. Lessee shall be solely responsible for any insurance deductible
expense and any and all damage which exceeds the scope of insurance coverage.


2.4 Lessor agrees not to sell or otherwise dispose of any or all of the Property
until the Shutdown Notice is given.


2.5 Lessor agrees not to pledge, directly or indirectly, the Property as surety
for any obligation.


2.6 Lessor makes no representation or warranty, express or implied, to any
matter whatsoever relating to the Property or any other matter, including as to
(i) merchantability or fitness for any particular use or purpose, (ii) any
proposed processing or other business or operations, (iii) the adequacy of the
existing permits for the operations planned by Lessee; (iv) the likelihood of
governmental authority or regulatory approval of any proposed mining, processing
or other business or operations or (v) the probable success or profitability of
any proposed mining, processing or other business or operations;


2.7 Lessee represents that it has sufficient experience in the mining of ores
and processing methods similar to its planned use for the Property, and agrees
that: (i) in making its decision to enter into this Agreement, Lessor has relied
solely on its own investigation and the express representations of Lessor made
in this Agreement; (ii) it has examined the data from previous operations of the
facility by Lessor; (iii) it has reviewed the permits held by Lessor relating to
the Property; and (iv) it has inspected the Property and is satisfied with its
current condition.


2.8 Lessor and Lessee agree that, once Lessee’s operating plans for the Property
are complete, it will notify Lessor of any equipment being replaced as part of
an upgrade to the facilities, or otherwise not useful to Lessee for its planned
Operations. Lessor can then move the equipment to a location on the property
that will not interfere with Lessee’s planned operations, or remove the
un-needed equipment, at Lessor’s expense, for sale or use at another location.


2.9 Lessor and Lessee agree that Lessor is the exclusive owner of any residual
leached materials, mine dumps and tailings currently on the Property, along with
the reclamation liability for those materials. Lessor may, at any time during
any phase of this agreement, reprocess, remove, or reclaim these materials and
thereby reduce its reclamation liability, with no compensation to Lessee,
provided that during the Production phase, these activities by Lessor shall not
unreasonably interfere with Lessee’s operations on the Property.




ARTICLE 3
MISCELLANEOUS


3.1 Compliance with the Law: The exercise by Lessee of any rights, privileges,
grants and uses under this Agreement shall conform at all times with the
applicable laws and regulations of the state in which the Property is situated
and the United States of America. Lessee shall be fully responsible for
compliance with all applicable federal, state and local reclamation statutes,
regulations and ordinances relating to such work, all at Lessee’s cost, and
Lessee shall indemnify and hold harmless Lessor from any and all claims,
assessments, fines and actions arising from Lessee’s failure to perform the
foregoing obligations. Lessor agrees to cooperate with Lessee in Lessee’s
application for governmental licenses, permits and approvals, the costs of which
shall be borne by Lessee.


3.2 Operating Practices; Inspection of Data Reports; Insurance:


(a) Operations: Lessee shall conduct operations on the Property in a safe and
environmentally responsible manner, in accordance with industry best practice.


(b) Inspection of Data: During the term of this Agreement, Lessor shall have the
right to examine reports and data regarding the Property in Lessee’s possession
during reasonable business hours and upon prior notice, provided, however, that
the rights of Lessor to examine such data shall be exercised in a manner such
that inspection does not unreasonably interfere with the operations of Lessee.


(c) Insurance: Lessee shall obtain and maintain all workers’ compensation
insurance as required by state law, as well as liability insurance and policies
of insurance against risks in amounts customarily obtained in similar mining
operations and shall furnish Lessor proof of insurance prior to the commencement
of any operations. Lessee shall, at Lessee’s expense, during the term of this
Agreement and any extension thereof, obtain and maintain insurance which insures
the Property for public liability in amounts not less than those set out by the
State of Nevada and amounts reasonably satisfactory to Lessor, naming Lessor as
an additional insured and protecting against all claims, demands, actions, suits
or causes of action and judgments, settlements or recoveries, for bodily injury,
death or property damage arising out of Lessee’s use or occupancy of or
operations conducted upon the Property. Lessee agrees to provide Lessor with a
certificate of insurance. The companies issuing such policies shall also be
required to furnish the Lessor written notice thirty (30) days prior to
cancellation, termination, or other change of any such insurance. The Lessor
shall periodically review the level of the indemnification insurance and may
require the amount of such insurance to be increased or decreased to reflect
changes in risk exposure.


3.3 Reclamation and Bonding: The exercise by Lessee of any rights, privileges,
grants and uses under this Agreement shall conform at all times with the
applicable laws and regulations of the state in which the Property is situated
and the United States of America. Lessee shall be fully responsible for
compliance with all applicable federal, state and local reclamation statutes,
regulations and ordinances relating to such work, all at Lessee’s cost, and
Lessee shall indemnify and hold harmless Lessor from any and all claims,
assessments, fines and actions arising from Lessee’s failure to perform the
foregoing obligations.


Bonding: Lessee is required to carry bonding for the Additional Liability in the
amount determined by regulatory authorities for each area to be bonded. Lessee
may qualify for self-bonding if the Lessee meets the requirements of C.F.R.
Title 30 § 800.23 and any additional requirements in the State or Federal
program. Alternatively, Lessee may support its mine reclamation bonding
requirements through third-party bonding facilities.


3.4 Production Records: Lessee shall keep accurate records of the sale or
shipment of Product from the Property, and these records shall be available for
inspection and copying by Lessor at all reasonable times.


3.5 Liens and Notices of Non-Responsibility: Lessor and Lessee agree to keep the
Property at all times free and clear of all liens, charges and encumbrances of
any and every nature and description done, made or caused by them, and to pay
all indebtedness and liabilities incurred by or for them which may or might
become a lien, charge or encumbrance against the Property before such
indebtedness or liability shall become a lien, charge or encumbrance.


3.6 Real Property Taxes: Lessor shall pay promptly, before delinquency, all
taxes and assessments, general, special, ordinary and extraordinary, that may be
levied or assessed during the term of the Agreement, and upon the Property then
remaining subject to this Agreement. Such tax payments will be invoiced to
Lessee as part of the Carrying Costs to be reimbursed. Neither Lessor nor Lessee
shall be responsible for the payment of any such taxes which are based upon
revenues income or production from the Property assessed solely to the other
party. Lessee always shall have the right to contest, in the courts or
otherwise, in its own name or in the name of Lessor, the validity or amount of
any such taxes or assessments if it deems the same unlawful, unjust, unequal or
excessive, or to take such other steps or proceedings as it may deem necessary
to secure a cancellation, reduction, readjustment or equalization thereat before
it shall be required to pay the same.


Delivery of Tax Notices: If Lessee receives tax bills or claims which are
Lessor’s responsibility, Lessee shall promptly forward them to Lessor for
appropriate action.


3.7 Inspection: Lessor, or Lessor’s duly authorized representatives, shall be
permitted to enter on the Property, and the processing facilities thereon at all
reasonable times for the purpose of inspection. Lessor shall have the right to
take samples of material from the Property for the purpose of assuring proper
and accurate determination and payment of the Tonnage Charge, but it shall enter
on the Property at its own risk, and in such a manner as not to unreasonably
hinder, delay or interfere with the operations of Lessee. Lessor shall indemnify
and hold Lessee harmless from any and all damages, claims or demands arising out
of injury to Lessor, Lessor’s agents or representatives, or any of them, on the
Property or on the approaches thereto.


3.8 Termination by Lessor: In the event of any default or failure by Lessee to
comply with any of the covenants, terms or conditions of this Agreement, Lessor
shall give Lessee written notice of the default, specifying details of the same.
If such default is not remedied within thirty (30) days after receipt of the
notice, then this Agreement shall be deemed canceled and terminated effective on
the thirtieth (30th) day after the receipt of the notice.


3.9 Termination: Lessee may at any time terminate this Agreement by giving
written notice to Lessor. If during the Production phase of the lease, the
notice must be given in the form described as the Shutdown Notice. On or
promptly after delivery of the notice of termination, Lessee shall execute and
deliver to Lessor a written release of this Agreement in proper form for
recording. If Lessee terminates this Agreement, Lessee shall still be required
to pay any Fixed Rate and Variable Rate charges and Carrying Costs which accrued
prior to the termination date, which shall be the date Lessee’s notice is
delivered. On expiration, termination or surrender of this Agreement, Lessee
shall return the Property, or any part of the Property surrendered, in a state
of compliance with applicable laws, regulations and ordinances of any
governmental agency or authority having jurisdiction of the Property. If
Lessee’s compliance is incomplete at such time, Lessee shall diligently take the
actions necessary to complete compliance.


3.10 Removal of Equipment: Lessee shall have six (6) months after termination of
this Agreement to remove from the Property all buildings, structures and
equipment placed on the property by Lessee, and to restore or diligently act to
restore the Property to an environmentally acceptable state as may be required
by local, state or federal authorities. Any buildings, structures or equipment,
including personal property, remaining on the Property after the time described
in this Section shall be deemed to be owned by Lessor with no further action or
the part of the parties.


3.11 Data: Upon termination of this Agreement, Lessor shall have the right to
request a copy of all reports and data regarding the Property in Lessee’s
possession at the time of termination. Lessee agrees that it will, within thirty
(30) days after receipt of a written demand by Lessor, deliver to Lessor a copy
of all such reports and data. Lessee shall have no liability on account of any
such information received or acted on by Lessor or any other party to whom
Lessor delivers such information.


3.12 Confidentiality: The data and information, including the terms of this
Agreement, coming into the possession of Lessor by virtue of this Agreement,
shall be deemed confidential, and shall not be disclosed to outside third
parties except as may be required to publicly record or protect title to the
Property, or to publicly announce and disclose information under the laws and
regulations of the United States, any state or local government or any country,
or under the rules and regulations of any stock exchange on which stock of any
party, or the parent or affiliates of any party, is listed. Lessor agrees, with
respect to any public announcements (other than those exceptions set forth in
the preceding sentence), including the announcement of the execution of this
Agreement, if any, to inform Lessee of the contents of the announcement or
disclosure in advance of its intention to make such announcement in sufficient
time to permit Lessee to jointly or simultaneously make a similar public
announcement or disclosure if the other party so desires, except that in the
event any party anticipates selling or assigning all or a portion of its
interest or negotiations to procure loans from third parties are undertaken,
such party shall have the right to furnish information to the party to whom such
conveyance or assignment is anticipated, or with whom such negotiations or cans
are under-taken, upon obtaining from such party art agreement to hold
confidential any information so furnished. Nothing in this Agreement shall limit
or restrict the right of Lessee to provide, deliver or release to parent
companies, companies with a common parent, subsidiary companies, affiliated or
related companies and/or coventurers the data and information, including the
terms of this Agreement, coming into the possession of Lessee by virtue of this
Agreement.


3.13 Notices: All notices shall be in writing to the applicable address set
forth below and shall be given by personal delivery or recognized international
overnight courier. All notices shall be effective and shall be deemed delivered
on the date of delivery if delivered before 5:00 p.m. local destination time on
a business day, otherwise on the next business day after delivery. Each party
will send a copy of their notice by email, as a courtesy, but the notice will
not be valid until delivered in writing. Any notice delivered by email shall
only be deemed to be official notice hereunder if the Party receiving such email
confirms receipt in writing.
 
  
 


Each party may change its address from time to time by notice given in the
manner described above





3.14 Binding Effect of Obligations: This Agreement shall be binding upon and
inure to the benefit of the respective parties and their heirs, successors and
assigns.


3.15 Whole Agreement: The parties agree that the whole agreement between them is
written in this Agreement, and in a memorandum of agreement of even date which
is intended to be recorded. There are no terms or conditions, express or
implied, other than expressly stated in this Agreement. This Agreement may be
amended or modified only by an instrument in writing, signed by the parties with
the same formality as this Agreement.


3.16 Governing Law: This Agreement shall be construed and enforced in accordance
with the laws of the State of Nevada.
 
3.17 Multiple Counterparts: This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute the same Agreement.


3.18 Severability: If any part, term or provision of this Agreement is held by a
court of competent jurisdiction to be illegal or in conflict with any law of the
United States or any state, the validity of the remaining portions or provisions
shall not be affected and the rights and obligations of the parties shall be
construed and enforced as if the Agreement did not contain the particular part,
term or provision held to be invalid.


3.19 Bankruptcy or Insolvency Proceedings by Lessee: If Lessee be adjudged
bankrupt or insolvent, or shall make an assignment for benefit of creditors,
this Agreement shall thereupon immediately terminate, and it being further
understood and agreed that this Agreement shall not be assignable by any process
of law, nor be treated as an asset of Lessee in any bankruptcy or insolvency
proceedings; nor shall it pass under the control of any trustee or assignee of
Lessee by virtue of any proceedings in bankruptcy or insolvency, or under any
assignment by Lessee for the benefit of creditors.


3.20 Assignment: Upon providing written notice to the other party in accordance
with the terms of this Agreement, either party may assign its respective rights
and obligations under this Agreement, provided that the assignee executes an
assumption of all of the assignor’s obligations hereunder and agrees to be bound
by all the terms and conditions of this Agreement. No such assignment shall in
any way enlarge or diminish the right or obligations of Lessee or Lessor
hereunder. Upon the assumption by the assignee of the assignor’s obligations,
the assigning party shall be fully released from, and shall not be liable or
responsible to the non-assigning party in any way for any duties, costs,
payments or other liabilities or obligations that thereafter arise or accrue
directly or indirectly under this Agreement. A fully executed memorandum of
assignment in recordable form shall be provided to the non-assigning party by
the assigning party.
 
  
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Lease Date.
 


 
 
 
TONOGOLD RESOURCES, INC.
 
 
By:___________________________________
 
 


Name: Mark Ashley
 
Title: Chief Executive Officer
 
 








COMSTOCK MINING LLC
 
 
By:____________________________________
 
 


Name: Corrado DeGasperis
 
Title: Executive Chairman, President and CEO
 
 








COMSTOCK MINING INC.
 
 
By:_______________________________________
 
 


Name: Corrado DeGasperis
 
Title: Executive Chairman, President and CEO
 
 



















Exhibit D1 – “Properties”
(American Flat Net Lease Agreement)


The following patents, fee land, and unpatented mining claims are included in
the American Flat Net Lease Agreement, and are shown in Figure D1, below.


D1.1: CMI-Owned Properties Included in Lease Option
 
 
 
 
 
 
 
 
Parcel No
Description
Current Owner
TYPE
Acres
County
NSR %
Royalty Owner
004-331-08
Texas
Comstock Mining LLC
Fee
37.5
Storey
0%
None
004-331-19
Baltimore Patent Homesite
Comstock Mining LLC
Fee
9.0
Storey
0%
None
004-331-22
Salzwimmer 79 Acres
Comstock Mining Inc.
Fee
77.9
Storey
0%
None
004-331-27
Salzwimmer House & "Barn"
Comstock Mining Inc.
Fee
11.0
Storey
0%
None
004-331-28
Salzwimmer House & "Barn"
Comstock Mining Inc.
Fee
3.5
Storey
0%
None
004-331-36
American Flat Process Site
Plum Mining Co LLC
Fee
77.0
Storey
0%
None
004-331-37
American Flat Process Site
Plum Mining Co LLC
Fee
4.7
Storey
0%
None
004-331-40
Texas
Comstock Mining LLC
Fee
150.0
Storey
0%
None
016-091-33
Texas
Comstock Mining LLC
Fee
32.8
Lyon
0%
None
800-002-06
Baltimore Patent Pcl 1
Comstock Mining LLC
Patent
9.0
Storey
0%
None
800-002-10
Ledge No 2
Comstock Mining Inc.
Patent
14.5
Storey
0%
None
800-002-14
Baltimore Patent Pcl C
Comstock Mining LLC
Patent
1.4
Storey
0%
None
800-002-22
Baltimore Patent PCl 3
Comstock Mining Inc.
Patent
9.0
Storey
0%
None
800-002-38
Baltimore Patent Pcl 2
Comstock Mining LLC
Patent
8.9
Storey
0%
None
800-002-45
Baltimore Patent Pcl 4
Comstock Mining Inc.
Patent
7.5
Storey
0%
None
 
 
 
 
 
 
 
 
D1.2: CMI-Owned Unpatented Claims Included in Lease Option
 
 
 
 
 
 
 
 
BLM No
Description
Current Owner
TYPE
Acres
County
Underlying
NSR %
Underlying
Royalty Owner
NMC1105470
CMI Mill Site 1
Comstock Mining LLC
Mill
0.38
Storey
0
None
NMC1108961
MS 38 B
Comstock Mining LLC
Lode
1.82
Storey
0
None
NMC1108962
MS 38 C
Comstock Mining LLC
Lode
6.3
Storey
0
None
NMC1108963
MS 38 D
Comstock Mining LLC
Lode
3.67
Storey
0
None
NMC1108964
MS 38 E
Comstock Mining LLC
Lode
9.83
Storey
0
None
NMC871506
Comstock 129
Comstock Mining LLC
Lode
20.67
Storey
0
None
NMC871507
Comstock 130
Comstock Mining LLC
Lode
20.67
Storey
0
None
NMC871508
Comstock 131
Comstock Mining LLC
Lode
20.67
Storey
0
None
NMC871509
Comstock 132
Comstock Mining LLC
Lode
20.67
Storey
0
None
NMC871510
Comstock 133
Comstock Mining LLC
Lode
20.67
Storey
0
None
NMC871511
Comstock 134
Comstock Mining LLC
Lode
20.67
Lyon,Storey
0
None
NMC871512
Comstock 135
Comstock Mining LLC
Lode
20.67
Lyon,Storey
0
None
NMC871513
Comstock 136
Comstock Mining LLC
Lode
20.67
Storey,Lyon
0
None
NMC871514
Comstock 137
Comstock Mining LLC
Lode
20.67
Storey,Lyon
0
None
NMC871515
Comstock 138
Comstock Mining LLC
Lode
20.67
Storey,Lyon
0
None
NMC871516
Comstock 139
Comstock Mining LLC
Lode
14.36
Storey
0
None
NMC871517
Comstock 140
Comstock Mining LLC
Lode
18.33
Storey
0
None
NMC871518
Comstock 141
Comstock Mining LLC
Lode
20.67
Storey
0
None
NMC871519
Comstock 142
Comstock Mining LLC
Lode
20.67
Storey
0
None
NMC983374
Comstock Lode 121
Comstock Mining LLC
Lode
2.72
Storey
0
None
NMC983375
Comstock Lode 122
Comstock Mining LLC
Lode
17.93
Storey
0
None
NMC983376
Comstock Lode 123
Comstock Mining LLC
Lode
1.76
Storey
0
None
NMC983377
Comstock Lode 124
Comstock Mining LLC
Lode
20.66
Storey
0
None
NMC983379
Comstock Lode 126
Comstock Mining LLC
Lode
20.69
Storey
0
None
NMC983380
Comstock Lode 127
Comstock Mining LLC
Lode
14.49
Storey
0
None
NMC983381
Comstock Lode 128
Comstock Mining LLC
Lode
9.95
Storey
0
None
NMC983382
Comstock Lode 129
Comstock Mining LLC
Lode
2.42
Storey
0
None
NMC983383
Comstock Lode 130
Comstock Mining LLC
Lode
0.76
Storey
0
None
NMC983384
Comstock Lode 131
Comstock Mining LLC
Lode
1.65
Storey
0
None
NMC983385
Comstock Lode 132
Comstock Mining LLC
Lode
6.91
Storey
0
None
NMC983386
Comstock Lode 133
Comstock Mining LLC
Lode
15.84
Storey
0
None
NMC983387
Comstock Lode 134
Comstock Mining LLC
Lode
14.92
Storey
0
None
NMC983388
Comstock Lode 135
Comstock Mining LLC
Lode
20.67
Storey
0
None
NMC983389
Comstock Lode 136
Comstock Mining LLC
Lode
18.57
Storey
0
None
NMC983390
Comstock Lode 137
Comstock Mining LLC
Lode
20.67
Storey
0
None
NMC983391
Comstock Lode 138
Comstock Mining LLC
Lode
9.1
Storey
0
None
NMC983392
Comstock Lode 139
Comstock Mining LLC
Lode
20.67
Storey
0
None
NMC983393
Comstock Lode 140
Comstock Mining LLC
Lode
6.86
Storey
0
None





tonogoldleaseop_image1a01.jpg [tonogoldleaseop_image1a01.jpg]
Figure D1 "American Flat Properties
Exhibit D2 – "American Flat Plant and Equipment"
(American Flat Net Lease Agreement)


Draft for discussion purposes.


Asset Category
Description 1
Description 2
Description 3
 
 
 
 
Building
 
Office Buildings - 1200 A,D-F
 
Building
1200 B
3-wide modular
 
Building
1200 B
modular installation
Priceless construction
Building
1200 B
modular skirting
Groves Manufactured Homes
Building
1200 C
Shop Facility
 
Building
 
Waste Storage Building
Added to back side of shop
Building
 
Warehouse
Upgrades to shop?
Building
 
Salzwimmer Building Improvement
 
Building
 
Plant Lighting
 
Building
 
Security Gates and Signs
process+office campus?
Building
 
Heating system
Merrill Crowe?
Building
 
Water Well
Blain, RL, Rain
 
 
 
 
F&F
 
CCD Security Camera System
plant+office
F&F
 
Other
 
F&F
 
Satellite
unclear
F&F
 
Communication system
 
F&F
 
Monitor Pro - by EHS
 
 
 
 
 
Water
Permit 76650
 
14.33 AF
Water
Permit 77679
 
6.00 AF
Water
Permit 82209
Gash Well-Now WS-4
4.00 AF
Water
Permit 82970
Gash Replacement Well WS-4
100.00 AF
Water
Storey County
Storey County Water Agreement
150.00 AF
 
 
 
 
Processing
Crush & Stack
Crusher
 
Processing
 
Crushing System
 
Processing
 
Crusher capacity improvements
 
Processing
 
Crusher HP Suspended Electromagnet
 
Processing
 
Crusher Feeder
 
Processing
 
Apron Feeder
Direct Force
Processing
 
Conveyor/Stacker
88
Processing
 
Conveyer Belt
Goodfellow
Processing
 
Grid Power @ Crusher & Process
 
Processing
 
20 FT Control Van
 
Processing
 
2007 Goodfellow Stat Conveyor
 
Processing
 
40 FT Gear Control Van
 
Processing
Leach Pads
Leach Pad
Coons and Mach 4
Processing
 
heap capacity improvements
 
Processing
 
Cells 6&7
 
Processing
 
Cells 8A
 
Processing
 
Cells 9
 
Processing
 
Cell 10
design only - engineering fees
Processing
 
Cells 11/12
design only - engineering fees
Processing
Ponds & Pumps
Ponds
Mach 4
Processing
 
Fresh Water Pond
 
Processing
 
Event Pond
 
Processing
 
Pond Liner
Comanco Environmental Corporation
Processing
 
93,000 Gallon Water Tank-Process Site
Water Well - Oct. 2012
Processing
 
8,000 Gallon Water Tank on Ophir Grade
Water Well
Processing
 
Bird Disks
Phoenix Plastics Inc
Processing
 
Bird Disks
Phoenix Plastics Inc
Processing
 
Barren Pump
 
Processing
 
Barren Pump
 
Processing
 
Polecat Evaporator
SMI Super Polecat 480V 25HP fan motor
Processing
 
Polecat Evaporator
SMI Super Polecat 480V 25HP fan motor
Processing
 
Polecat Evaporator
SMI Super Polecat 480V 25HP fan motor
Processing
 
Polecat Evaporator
SMI Super Polecat 480V 25HP fan motor
Processing
 
Polecat Evaporator
SMI Super Polecat 480V 25HP fan motor
Processing
 
Polecat Evaporator
SMI Super Polecat 480V 25HP fan motor
Processing
M-C
Merrill Crowe
 
Processing
 
Merrill Crowe Building
Expansion?
Processing
 
Merrill Crowe Capacity Upgrade
 
Processing
 
Merrill Crowe Clarifiers
 
Processing
 
Merrill Crowe DO Tower
 
Processing
 
Clarifiers
 
Processing
 
Processing Equipment
 
Processing
 
Filter Leaves
Scotia
Processing
Refinery
Furnace
Scotia
 
 
 
 
Vehicle
MT02
Fuel and Lube Truck
1998 KENWORTH T800
Vehicle
WT801
1992 GMC Water Truck
 
Vehicle
 
Water Truck
Western Star
Vehicle
 
2001 John Deere 310G 4X4 Loader/Backhoe
Richie Bros.
Vehicle
P14
Ford F350 Service Pickup w/ Utility Bed and tools
RocTech
Vehicle
 
RT740B Grove crane
Cashman
Vehicle
 
Cat TH460B Telehandler
 
Vehicle
 
Forklift
Hertz
Vehicle
 
2 Magnum Light Towers
Hertz
Vehicle
 
10,000 gal self erecting water tower
T.E. Bertagnolli
Vehicle
 
Kline Water Tank
 
Vehicle
P11
2000 Ford F250 4WD
Hertz
Vehicle
P13
1998 Chevy 4 X 4
 
Vehicle
P01
2004 Ford F-150 Pick-up - Blue
 
Vehicle
 
29' Conex Trailer
at pit?
 
 
 
 
Other
 
HPDE Pipe Welder
P&F Distributors 2
Other
 
RAM 28 BUTT Fusion Machine
HDPE Supply
Other
 
Generator - 3516 Genset (Model 3516)
Cashman 77
Other
 
Metallurgical Lab
 
Other
 
Met Lab
 
Other
 
Lab Equipment
 
Other
 
Lab Equipment
 
Other
 
Lab Oven
 
Other
 
Self Contained Shower unit
Quick Space 76
Other
 
Security System
plant, office, both?
Other
 
Weather Station
 
Other
 
Mine Communications Upgrade
 
Other
 
Environmental Monitoring System
TSI x















































































Exhibit D3 – “Estimated Costs”
(American Flat Net Lease Agreement)


The following estimated costs will be the responsibility of Lessee from the
Effective Date of the Lease Option Agreement. The costs will be paid by Lessor,
and will be invoiced to Lessee monthly. These costs are estimates only, for
planning purposes. Lessee will pay the actual expenses incurred.


 
 
Annual $
Notes
Property Tax
 
 
 
Real
3,489
 
Storey
Personal
168,529
 
Storey
Total Property Tax
 
172,017
 
Claim Fees
 
 
 
BLM
5,890
 
 
Storey Co
496
 
 
Lyon County
100
 
 
Total Claim Fees
 
6,486
 
Insurance
 
154,710
LP Insurance, estimated at 80% of total annual costs. Largest cost is
environmental.
Reclamation Bond
 
129,080
Smith-Manus, estimated at 90% of total annual costs
Utilities
 
95,187
Propane, power, water
Consulting
 
21,500
Air Quality and Reclamation Bond work
Other
 
102,153
Maintenance and other
Total Estimated Costs
 
681,134
 
 
 
 
 
Storey County Water Annual Minimum
 
57,545
 
Less Consulting
 
(21,500)
 
 
 
 
 
Net Re-Occurring
 
717,179
 
 
 
 
 
Payroll (Excludes third-party technical/consultive support and payroll
taxes/benefits)
Environmental & Safety Manager
138,000
 
Maintenance
 
100,000
 
External Relations
 
110,000
 
Professional Staff Assistance
 
As-needed
Invoiced at burdened payroll cost
 
 
 
 
Total Estimated Costs
 
1,065,179
 









1